Citation Nr: 0901196	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO. 02-09 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for liver disease, status 
post liver transplant, associated with elevated 
triglycerides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The veteran served on active duty from November 1952 to May 
1979. He had service in the Republic of Vietnam, where his 
awards and decorations included the Combat Action Ribbon and 
Coast Guard Commendation Medal with V device.

This case was previously before the Board of Veterans' 
Appeals (Board) in September 2004, August 2005, and April 
2006. Each time, it was remanded for further development. 
Following the requested development, the VA Appeals 
Management Center in Washington, D.C. confirmed and continued 
the RO's denial of entitlement to service connection for the 
residuals of a liver transplant, and for disability 
manifested by elevated triglyceride levels. Thereafter, the 
case was returned to the Board for further appellate action.

In January 2006, the veteran had a hearing at the RO before 
the Veterans Law Judge whose signature appears at the end of 
this decision.

After reviewing the record, the Board has recharacterized the 
issue as it appears on the title page to more accurately 
reflect the findings in this case.


FINDING OF FACT

Liver disease, status post liver transplant surgery, was 
first manifested by elevated triglyceride levels recorded 
shortly before the veteran's retirement from service.


CONCLUSION OF LAW

Liver disease, status post liver transplant surgery, and 
associated elevated triglyceride levels, is the result of a 
disease incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107(b) (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of the issues 
of entitlement to service connection for end-stage liver 
disease associated with elevated triglycerides, status post 
liver transplant. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159. After reviewing the record, the Board finds that VA 
has met that duty. Accordingly, the Board will proceed to the 
merits of the appeal.

Analysis

The veteran contends that his liver disease, which 
necessitated a liver transplant, was first manifested by 
elevated triglyceride levels shortly before his retirement 
from service. Accordingly, he maintains that service 
connection is warranted. After reviewing the record, the 
Board agrees. 

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service. 
38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show 
1) the existence of a current disability; 2) the existence of 
the disease or injury in service, and; 3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

The veteran's service medical records show that in January 
1979, shortly before his retirement from service, his 
triglyceride levels were abnormally high. Following his 
retirement, those readings remained high.

In April 1987, the veteran had abnormal liver function tests 
which his private primary care physician to be associated 
with steatohepatitis. The veteran's history of 
hypertriglyceridemia was also noted. During the next several 
years, additional workup by F. S., M.D. and R. G., M.D. 
revealed that the veteran had end-stage liver disease 
secondary to cirrhosis. It was noted that the veteran was not 
a heavy drinker but that he had a long history of 
hypertriglyceridemia. It was also noted that the veteran was 
overweight. Initially, Dr. S. reported that the etiology of 
the veteran's liver disease was associated with alcohol 
consumption. However, following further workup, Dr. S. and 
Dr. G. essentially concurred that the veteran had 
nonalcoholic steatohepatitis. They noted that steatohepatitis 
could be caused by hyperlipidemia and that occasionally, such 
cases could progress into cirrhosis. In light of those 
opinions, the RO requested that a VA physician review the 
records and render an opinion as to the etiology of the 
veteran's liver disease. 

In January 2002, following a review of the record, a VA 
physician acknowledged that elevated triglyceride levels 
could play a role in the development of liver disease. 
However, she noted that they could simply be a manifestation 
of the underlying liver disease, rather than the etiology. In 
fact, she found it more likely that the veteran's liver 
disease was the result of a combination of obesity and the 
moderate use of alcohol. 

In March 2003, the veteran underwent a liver transplant at 
the Methodist Hospital and Baylor College of Medicine. The 
Director of Liver Transplant Surgery noted that the etiology 
of the veteran's liver failure had not been diagnosed prior 
to transplant and was still unknown after the pathologist 
reviewed the explanted liver. Although the explanted liver 
showed mild focal steatosis, the pathologist had, reportedly, 
been able to say with certainty that the veteran's liver 
failure had not caused by non-alcoholic steatohepatitis.

In April and November 2004, following further review of the 
claims file, an independent medical expert and an additional 
VA examiner essentially supported that conclusion that the 
veteran's liver disease had been the result of obesity and/or 
alcohol intake rather than elevated triglycerides.

Because of the disparity of the opinions with respect to the 
etiology of the veteran's liver disease, the undersigned 
Veterans Law Judge ordered that the claims folder and all 
available pathological materials be sent to the Armed Forces 
Institute of Pathology for further analysis.  The material 
from the explanted liver was not available; however, 
following a review of the record, the Chief of Hepatic 
Pathology at the Armed Forces Institute of Pathology stated 
that it was most likely that the veteran had nonalcoholic 
steatohepatitis which had caused cirrhosis and subsequent 
hepatocellular carcinoma and had led to the liver transplant.  
The pathologist stated that it was impossible to know for 
certain when the appellant's presumed nonalcoholic 
steatohepatitis began.  Still, he concluded that it was at 
least as likely as not that the veteran's elevated 
triglyceride levels recorded shortly before his retirement 
from service indicated that his liver disease began during 
active duty. 

Despite the numerous opinions from the foregoing medical 
practitioners and examiners, the definitive cause for the 
veteran's liver disease has not been identified. 
Nevertheless, there is an approximate balance of evidence 
both for and against the veteran's claim that his liver 
disease, status post liver transplant, was first manifested 
in-service by elevated triglyceride levels.  Indeed, the 
foregoing expert opinions suggest that a finding in the 
veteran's favor is within the range of probability as 
distinguished from pure speculation or remote possibility. 
Under such circumstances, reasonable doubt is resolved in 
favor of the veteran. 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 
3.102. 

The claim is granted. 


ORDER

Entitlement to service connection for liver disease, status 
post liver transplant, associated with elevated triglyceride 
levels, is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


